DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election with traverse of Invention I and Species C, represented in Figs. 1-2 and 4A-B, encompassing claims 1-15 and 21-25 is acknowledged.
	The traverse is based on a conclusory statement that the species should not cause undue burden on the Examiner, to which the Examiner disagrees.
Therefore, the restriction is maintained and made Final.

Note by the Examiner
3.	For clarity, the reference to specific claim numbers are presented in bold. Cited claim limitations are presented in bold the first time they are associated with a particular prior art disclosing the cited limitations, and subsequent reference to the already disclosed claim limitations are presented un-bolded. Certain elements from prior art which are not required by the claims are also presented un-bolded if they are particularly pertinent to understanding how the references are being combined. Item-to-item matching and Examiner explanations for 102 &/or 103 rejections have been provided in parenthesis.


Claim Objections
4.	Claims 12 and 24-25 are objected to because of the following informalities:

5.	Claim 12 recites “hafnium oxide, yttrium oxide, or hafnium oxide” in line 6 which should recite “yttrium oxide, or hafnium oxide” for “full, clear, concise, and exact terms”, etc. as detailed in 37 CFR 1.71(a). Appropriate correction is required.

6.	Claim 24 recites “ESL” in line 3 which should each recite “etching stop layer” for “full, clear, concise, and exact terms”, etc. as detailed in 37 CFR 1.71(a). Appropriate correction is required.

7.	Claim 25 recites “etching the metal bulk layer to for the metal line” which should recite “etching the metal bulk layer to form a lower portion of the metal line in the opening” for “full, clear, concise, and exact terms”, etc. as detailed in 37 CFR 1.71(a). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 4-9 and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites “the first metal bulk layer is etched to form a third conductive feature over the first etching stop layer”.
	The current claim depends on claim 1 which already recites “etching the first metal bulk layer to form a second conductive feature” and the relationship between the previously introduced “etching” of the first metal bulk layer and any relationship between the second conductive feature and a third conductive feature is not particularly pointed out and distinctly claimed.
	All claims depending on claim 4 incorporate the same issues.
	For the purposes of compact prosecution, the interpretation will be taken that the “second” and “third” conductive features are arbitrarily determined portions of the same first metal bulk layer after the same etching.

10.	Claim 7 recites “a second portion extending along an upper surface of the second conductive feature and being thinner than the first portion of the second etching stop layer”.
	The manner in which the claim is currently recited requires for the second etching stop layer itself at a second portion to be thinner than the first portion of the second etching stop layer itself. However, see Applicant’s Fig. 1N and [0077] thickness D9 thinner than thickness D8 with respect to the uppermost surface of an of the elements 144, 148’, 150’, 1441, 1442 at the point in the process subsequent to etching to the height as seen in Fig. 1N.
	All claims depending on claim 7 incorporates the same issues.
	For the purposes of compact prosecution, the interpretation will be taken that the thickness is measured as seen in Applicant’s Fig. 1N and [0077].

Claim 21 recites “a first portion of the first etching stop layer covering the upper surface of the metal line is thinner than a second portion of the first etching stop layer covering the upper surface of the first dielectric layer”.
	The manner in which the claim is currently recited requires for the first etching stop layer itself at a first portion to be thinner than the second portion of the first etching stop layer itself. However, see Applicant’s Fig. 1N and [0077] thickness D9 thinner than thickness D8 with respect to the uppermost surface of an of the elements 144, 148’, 150’, 1441, 1442 at the point in the process subsequent to etching to the height as seen in Fig. 1N.
All claims depending on claim 21 incorporates the same issues.
	For the purposes of compact prosecution, the interpretation will be taken that the thickness is measured as seen in Applicant’s Fig. 1N and [0077].

12.	Claim 23 recites “wherein forming the first etching stop layer comprises:” and “a conformal etching stop layer”.
	The current claim further limits forming of “the first etching stop layer” but does not provide any relationship with the conformal etching stop layer such that a relationship with the first etching stop layer is indefinite. See Applicant’s Figs. 1C-N and which shows the first etching stop layer element 162 in Fig. 1N and is the same as a conformal etching stop layer element 162 but are introduced twice with different names.
	All claims depending on claim 23 incorporate the same issues.
	For the purposes of compact prosecution, the interpretation will be taken that the “conformal etching stop layer” is the same as the “first etching stop layer” in an intermediate step.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


13.	Claims 1-3 and 10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Saito et al. (US 2003/0089928 A1), hereinafter as Saito.

14.	Regarding Claim 1, Saito discloses a method for forming an interconnect structure (see Figs. 1-
23 Embodiment 1), comprising:
	forming a first dielectric layer (see Fig. 2 element 22, see [0157] “insulating film 22”) over a substrate (element 1, see [0137] “semiconductor substrate 1”);
forming a first conductive feature (element M1b,c, see [0162] “first-level interconnect M1 composed of the copper films M1b and M1c and barrier film M1a”) through the first dielectric layer;
forming a first blocking layer (element CM1, see [0163] “tungsten film CM1”) on the first conductive feature;
forming a first etching stop layer (element 24a, see Fig. 10 and [0173]) over the first dielectric layer and exposing the first blocking layer (see Fig. 11);
removing at least a portion of the first blocking layer (see Fig. 12);
forming a first metal bulk layer (see Figs. 13-15 element PM2b,c prior to etching, see [0189] “whereby a second-level interconnect M2 and a plug (connecting portion) P2 for connecting the first-level interconnect M1 with the second-level interconnect, each made of the copper films PM2b and PM2c and barrier film PM2a”) over the first etching stop layer and the first conductive feature; and
etching the first metal bulk layer to form a second conductive feature (see Fig. 16 element PM2b,c after etching, and see [0189]) electrically connected to the first conductive feature.

15.	Regarding Claim 2, Saito discloses the method for forming the interconnect structure as claimed in claim 1, further comprising:
treating an upper surface of the first conductive feature before forming the first blocking layer on the first conductive feature, such that the first blocking layer is selectively formed to cover the upper surface of the first conductive feature and expose the first dielectric layer (see Figs. 5-6 and [0163-0164] “a tungsten film CM1 of about 2 to 20 nm thick is formed over the first-level interconnect M1 by causing selective growth or preferential growth of tungsten (W) thereover. The tungsten film CM1 is formed, for example, by the treatment”).

16.	Regarding Claim 3, Saito discloses the method for forming the interconnect structure as claimed in claim 1, wherein the first blocking layer prevents the first etching stop layer from being formed directly above the first conductive feature (see Fig. 7 element CM1 prevents the first etching stop layer element 24a from being formed directly above the first conductive feature element M1 by physically separating the two elements).
Claim 10, Saito discloses the method for forming the interconnect structure as claimed in claim 1, wherein the first conductive feature is a via (see [0162] “first-level interconnect M1 composed of the copper films M1b and M1c and barrier film M1a" which extends through element 22) and the second conductive feature is a metal line (see [0181] “copper film PM2b” and [0188] “copper film PM2c”).

18.	Claims 21-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tran et al. (US 2021/0013095 A1), hereinafter as Tran.

19.	Regarding Claim 21, insofar as the claim can be interpreted and understood despite the 112 issues, Tran discloses a method for forming an interconnect structure (see Figs. 1-13), comprising:
	forming a metal line (element 120A, see [0023] “top electrode 120A”) over a substrate (see [0014] “The IC product 100 will be formed on and above a semiconductor substrate (not shown).”);
forming a first dielectric layer (third layer of element 112 formed between Figs. 3-4, see [0024] “FIG. 4 depicts the product after a third layer of insulating material 112”) surrounding the metal line;
forming a first etching stop layer (element 126, see [0028] “spacer material 126”) to cover an upper surface of the metal line and an upper surface of the first dielectric layer (see Fig. 8), wherein a first portion of the first etching stop layer covering the upper surface of the metal line (see Fig. 8 portion of element 126 vertically overlapping a central portion of element 120A in the perspective provided by the figure) is thinner (a distance between a height between a height of the uppermost surface of the metal line to a height of the uppermost surface of the first etching stop layer at the first portion, compared to a distance between a height of the uppermost surface of the uppermost surface of the metal line to a height of the uppermost surface of the first etching stop layer at the second portion;
 than a second portion of the first etching stop layer covering the upper surface of the first dielectric layer (see Fig. 8 portion of element 126 vertically overlapping with the element 112);
forming a second dielectric layer (fifth layer of element 112 formed between Figs. 9-10, see [0030] “FIG. 10 depicts the product after a fifth layer of insulating material 112 was formed”) over the first etching stop layer; and
etching the second dielectric layer and the first etching stop layer to form a via hole exposing the metal line (see Figs. 8-12 and [0032] a via hole element 130;
Note, the manner in which the claim is currently recited does not require a single etching step to etch the second dielectric layer and the first etching stop layer).

20.	Regarding Claim 22, Tran discloses the method for forming the interconnect structure as claimed in claim 21, wherein an etching selectivity of the first etching stop layer is different than an etching selectivity of the second dielectric layer (see [0028] “The layer of spacer material 126 may be of any desired thickness and it may be comprised of any material that provides significant etch selectivity relative to the material of the third layer of insulating material 112 and the top electrode 120A … the layer of spacer material 126 may be made of silicon nitride” and see [0030] “a fifth layer of insulating material 112” and see Figs. 11-12 fifth layer of element 112 is etched but element 126 is not).

21.	Regarding Claim 23, insofar as the claim can be interpreted and understood despite the 112 issues, Tran discloses the method for forming the interconnect structure as claimed in claim 21, wherein forming the first etching stop layer comprises:
forming a blocking layer (see Figs. 5-6 element 124, which blocks the uppermost surface of element 120A) on the upper surface of the metal line;
forming a self-aligned etching stop layer (see Fig. 6 fourth layer of element 112, see [0026] “FIG. 6 depicts the product after a fourth layer of insulating material 112”;
Note, the fourth layer of element 112 is self-aligned at least to have a side surface shared with element 124 and aligned with an uppermost surface of the third layer of element 112) on the first dielectric layer;
removing the blocking layer to expose the upper surface of the metal line (see Fig. 7); and
forming a conformal etching stop layer (see Fig. 8 element 126 formed in a conformal fashion across the substrate) along sidewalls and an upper surface of the self-aligned etching stop layer and the upper surface of the metal line (see Fig. 8).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

22.	Claims 4-5 are rejected under 35 U.S.C. 103 as obvious over Saito et al. (US 2003/0089928 A1), hereinafter as Saito, in view of Yoon et al. (US 2017/0069570 A1), hereinafter as Yoon.

Claim 4, insofar as the claim can be interpreted and understood, Saito discloses the method for forming the interconnect structure as claimed in claim 1.
Saito does not explicitly disclose wherein the first metal bulk layer is etched to form a third conductive feature over the first etching stop layer.
	Yoon discloses a plurality of conductive features formed from a common metal bulk layer (see Figs. 11-12 plurality of elements 182 separated by element 178 connected at least to the gate, source, drain of the transistor).
	Forming a plurality of conductive features from a common metal bulk layer as taught by Yoon is incorporated as forming a plurality of conductive features from a common metal bulk layer of Saito. The combination discloses wherein the first metal bulk layer is etched to form a third conductive feature over the first etching stop layer (see Saito at least Figs. 1, 14-16, 19-20 of embodiment 1 which may have a plurality of elements M2 which is incorporated to be formed from the common first metal bulk metal layer which is etched to form a third conductive feature connected to the source of the transistor Qn over the first etching stop layer).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein the first metal bulk layer is etched to form a third conductive feature over the first etching stop layer as taught by Yoon as wherein the first metal bulk layer is etched to form a third conductive feature over the first etching stop layer of Saito because the combination allows forming of a plurality of conductive features with a simple single process which saves manufacturing costs and time compared to performing separate steps, and allows for forming of at least source, drain, and gate contacts to provide electrical signals to the transistor in order to control the on/off of the transistor for a channel to be formed between the source and drain regions (see Yoon [0054 & 0093] and see Saito [0143]).

Claim 5, Saito and Yoon disclose the method for forming the interconnect structure as claimed in claim 4, further comprising:
forming a second dielectric layer (see Saito element 26, see [0173] “insulating film 26 (26b and 26c)”) to fill a trench between the second conductive feature and the third conductive feature (see Saito Figs. 1, 14-16, 19-20 and Yoon Fig. 12, element 26 fills a trench between adjacent conductive features).

25.	Claim 11 is rejected under 35 U.S.C. 103 as obvious over Saito et al. (US 2003/0089928 A1), hereinafter as Saito, in view of Dutta et al. (US 2020/0144107 A1), hereinafter as Dutta.

26.	Regarding Claim 11, Saito discloses a method for forming an interconnect structure (see Figs. 1-
23 Embodiment 1), comprising:
	forming a first dielectric layer (see Fig. 2 element 20, see [0146] “a silicon oxide film 20 as an insulating film”) over a substrate (element 1, see [0137] “semiconductor substrate 1”);
forming a first via (element P1b, see [0149] “plug P1 (P1b)”) through the first dielectric layer;
forming a first self-aligned etching stop layer (element 22c, see [0155] “TEOS film 22c” and see Figs. 4-5 and [0162] “etchback to form a first-level interconnect M1”;
Note, the manner in which the claim is currently recited does not provide as how and what the first etching stop layer is “self-aligned”, and Saito’s element 22c is at least self-aligned with elements 22b and 22a by formation through CVD, see [0149]) covering the first dielectric layer, wherein an opening through the first self-aligned etching layer exposes an upper surface of the first via (see Fig. 3);
forming a metal bulk layer (see Fig. 4 element M1b,c, and see [0160-0161] “thin copper film M1b” and “copper film M1c”) covering the first self-aligned etching stop layer and filling the opening;
patterning the metal bulk layer to form a metal line (see Figs. 4-5 element M1 and see [0162] “etchback to form a first-level interconnect M1”) on the first via; and
forming a second dielectric layer (element 22, and see [0157] “insulating film 22 (22a, 22b, 22c)”) surrounding the metal line.
	Saito does not appear to explicitly disclose the metal line landing on the first via.
	Dutta discloses the metal line landing on the first via (see Figs. 9-15 the barrier layer element 220 is not formed in direct physical contact with an uppermost surface of the first via element 204 such that the metal line element 222 is landing on the first via).
	The barrier layer not formed in direct physical contact with an uppermost surface of the first via as taught by Dutta is incorporated as the barrier layer not formed in direct physical contact with an uppermost surface of the first via of Saito. The combination discloses the metal line landing on the first via.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the metal line landing on the first via as taught by Dutta as the metal line landing on the first via of Saito because the combination reduces contact resistance between multi-level contacts of interconnects for scaling (see Dutta [0023]) and because the combination makes it possible to diminish a generation ratio of voids at the interface and improve electromigration resistance (see Saito [0191]).
	
27.	Claims 12 is rejected under 35 U.S.C. 103 as obvious over Saito et al. (US 2003/0089928 A1), hereinafter as Saito, in view of Dutta et al. (US 2020/0144107 A1), hereinafter as Dutta, in view of Lai et al. (US 9,721,883 B1), hereinafter as Lai.

Claim 12, Saito and Dutta disclose the method for forming the interconnect structure as claimed in claim 11, wherein:
the metal bulk layer is etched until an upper surface of the first self-aligned etching stop layer is exposed (see Saito Fig. 5).
Saito and Dutta do not disclose the first self-aligned etching stop layer is made of aluminum oxide, zirconium oxide, hafnium oxide, yttrium oxide, or hafnium oxide.
Lai discloses the first self-aligned etching stop layer is made of aluminum oxide, zirconium oxide, hafnium oxide, yttrium oxide, or hafnium oxide (see Column 4 lines 63-67 and Column 5 lines 1-2, “In some embodiments, each of the etch stop layer 206, 216, 226 may include silicon carbide, silicon nitride, TEOS, hard black diamond (HBD), or the like. In some embodiments, the etch stop layer 206, 216, 226 may be formed by depositing and annealing a metal oxide material, which may include hafnium, hafnium oxide (HfO2), or aluminum.”).
The etching stop layer material as taught by Lai is incorporated as the etching stop layer material of Saito and Dutta. The combination discloses the first self-aligned etching stop layer is made of aluminum oxide, zirconium oxide, hafnium oxide, yttrium oxide, or hafnium oxide.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the first self-aligned etching stop layer is made of aluminum oxide, zirconium oxide, hafnium oxide, yttrium oxide, or hafnium oxide as taught by Lai as the first self-aligned etching stop layer is made of aluminum oxide, zirconium oxide, hafnium oxide, yttrium oxide, or hafnium oxide of Saito and Dutta because the combination allows controlled selection of etching stop properties to particular selective etchants, an etching selectivity ratio among the insulating layers, rigidity properties, adhesion properties, and chemical and electrical interaction properties with surrounding material (see Lai Column 4 lines 63-67 and Column 5 lines 1-2 and Saito [0157]);


Allowable Subject Matter
29.	Claims 6-9 and 24-25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

30.	Claims 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reason for indicating allowable subject matter:

Insofar as the claims can be interpreted and understood despite the 112 issues, the prior art made of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of:

31.	Claim 6, “forming an encapsulating layer along the first etching stop layer, the second conductive feature, and the third conductive feature before forming the second dielectric material” – as instantly claimed and in combination with the additionally claimed limitations.

Claim 7, “the second etching stop layer comprises: a first portion extending along an upper surface of the second dielectric layer; and a second portion extending along an upper surface of the second conductive feature and being thinner than the first portion of the second etching stop layer” – as instantly claimed and in combination with the additionally claimed limitations.
	All claims depending on claim 7 incorporate the same allowable subject matter.

33.	Claim 13, “a conformal etching stop layer along an upper surface and a sidewall of the second self-aligned etching stop layer and an upper surface of the metal line; forming a third dielectric layer over the conformal etching stop layer; etching the third dielectric layer and the conformal etching stop layer to form a via hole exposing the metal line” – as instantly claimed and in combination with the additionally claimed limitations.
	All claims depending on claim 13 incorporate the same allowable subject matter.

34.	Claim 24, “after etching the second dielectric layer and the first etching stop layer, the self-aligned ESL extends beyond an end of the conformal ESL to form a step” – as instantly claimed and in combination with the additionally claimed limitations.

35.	Claim 25, “before forming the first dielectric layer surrounding the metal line:” and “etching the metal bulk layer to for the metal line, wherein a lower portion of the metal line is filled in the opening” – as instantly claimed and in combination with the additionally claimed limitations.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277.  The examiner can normally be reached on Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818